DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered. Applicant's submission filed on 4/30/2021 has been entered. Applicant’s submission intended to correct the current assignee from SafeDrivePod B.V. to SafeDrivePod International B. V.
 
EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Steven M. Koehler (Reg. #: 36,188) on 08/13/2021 (see Interview Summary mailed on 8/26/2021).


IN THE CLAIMS
1. 	(Currently Amended) A method of preventing tampering of an electronic mobile device lock on a mobile device in a vehicle comprising:   
a client application in the mobile device monitoring reception of presence messages transmitted by a user-detecting device in the vehicle, the user-detecting device comprising a motion sensor and a radio interface configured to wirelessly transmit presence messages when the motion sensor detects that the vehicle is moving;  
the client application repeatedly wirelessly transmitting notification messages to a server in a network, the notification messages signaling the server that the client application is operational in the mobile device;
the client application determining on a basis of a received presence message that a user of the mobile device is inside the vehicle;  
the client application monitoring a velocity of the vehicle and determining that the velocity of the vehicle is above a predetermined threshold and, based on the velocity of the vehicle being above the predetermined threshold, electronically locking the mobile device with the electronic mobile device lock for preventing the user to access the mobile device
the client application monitoring user interaction with the mobile device and transmitting information associated with user-detecting device and/or the mobile device and/or the client application being operational in the mobile device and/or a the notification messages comprising an indication 
- that the server uses to detect that the user is tampering with the electronic mobile device lock on said mobile device, and/or 
- that the server uses to detect that the user has turned off the radio interface configured to wirelessly receive presence messages while keeping the mobile device switched on and/or 
- that the server uses to detect that the user attempts to unlock the mobile device, and/or 
- that the server uses to detect that a distance travelled, estimated using GPS on the mobile device, is lower than expected and/or 
- that the server uses to detect that the user has turned off the user-detecting device and/or 
- that the server uses to detect that the user has tried to disconnect the mobile device from the server and/or user detection device; and
the mobile device receiving a warning message from the server for notifying the user of the mobile device that the tampering should be stopped.







2.	(Currently Amended) The method according to claim 1, further comprising ingand/or that 
 
3.	(Currently Amended) The method according to claim 1 and further comprising, based on the presence message being received by the client application, establishing a data connection between the user-detecting device and the mobile device. 

4.	(Currently Amended) The method according to claim 1 further comprising: 
a further client application periodically or regularly determining a status of the client application and determining that the status of the client application indicates that the client application is terminated; and
based on the client application being terminated, the further client application restarting the client application 


5.	(Currently Amended) The method according to claim 4 further comprising: 
the client application periodically and regularly determining a status of the further client application and determining that the status of the further client application indicates that the further client application is terminated, and
based on the further client application being terminated, the client application restarting the further client application 

15.	(Currently Amended) The method according to claim 1comprising the client application providing information in the notification messages 
- that the server uses to detect that the user has turned off the radio interface configured to wirelessly receive presence messages while keeping the mobile device switched on.


16.	(Currently Amended) The method according to claim 1 further comprising the client application providing information in the notification messages that the server uses to detect that the user interacts with the locked mobile device.

21.	(Currently Amended)The method according to claim 1 comprising the client application providing information in the notification messages that the server uses to detect that the user attempts to unlock the mobile device.


comprising the client application providing information in the notification messages that the server uses to detect that a distance travelled, estimated using GPS on the mobile 
device, is lower than expected.


23.	(Currently Amended) The method according to claim 1 comprising the client application providing information in the notification messages that the server uses to detect that the user has turned off the user-detecting device. 


24.	(Currently Amended) The method according to claim 1 comprising the client application providing information in the notification messages that the server uses to detect that the user has tried to disconnect the mobile device from the server and/or user detection device.


Allowable Subject Matter
	In view of the amended claims and further search, claims 1-6, and 11-24 are allowed.
	
The following is an Examiner’s statement of reasons for allowance: 
           Regarding claim 1, the prior art of record of Barfield Jr. (US PGPub 2015/0213555 A1) teaches a method of preventing tampering of an electronic mobile device lock in a vehicle comprising: a client device in the mobile device monitoring reception of presence messages transmitted by a user-detecting device in the vehicle, the user-detecting device comprising a motion sensor and a radio interface configured to wirelessly transmit presence messages when the motion sensor detects that the vehicle is moving; the client device repeatedly wirelessly transmitting notification messages to a server in a network, the notification messages signaling the server that the client device is operational in the mobile device; the client device determining on the basis of a received presence message that the user of the mobile device is inside the vehicle.
The prior art of record of Zhou et al. (US PGPub 2014/0113593 A1) teaches the method comprising the client application monitoring a velocity of the vehicle and electronically locking the mobile device with the electronic mobile device lock for preventing the user to access the mobile device if the velocity of the vehicle is above a 
The prior art of record of Jones et al. (US PGPub 2014/0302834 A1) teaches comprising the client application determining that the velocity of the vehicle is above a predetermined threshold and, based on the velocity of the vehicle being above the predetermined threshold, electronically locking the mobile device, and the mobile device receiving a warning message from the server, if the server determines on the basis of the information in the notification messages an indication that the user is tampering with the electronic mobile device lock.
The Examiner agrees that the prior art of records of Barfield Jr., Zhou et al., and Jones et al., whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the method of the notification messages comprising an indication that the server uses to detect that the user is tampering with the electronic mobile device lock on said mobile device, and/or that the server uses to detect that the user has turned off the radio interface configured to wirelessly receive presence messages while keeping the mobile device switched on and/or that the server uses to detect that the user attempts to unlock the mobile device, and/or that the server uses to detect that a distance travelled, estimated using GPS on the mobile device, is lower than expected and/or that the server uses to detect that the user has turned off the user-detecting device and/or that the server uses to detect that the user has tried to 
            Regarding claim 11, the prior art of record of Barfield Jr (US PGPub 2015/0213555 A1) teaches a client device for preventing tampering of an electronic mobile device lock on a mobile device in a vehicle comprising:  
	a computer readable storage medium having computer readable program code embodied therewith; and 
a processor coupled to the computer readable storage medium, wherein responsive to executing the computer readable program code, the processor is configured to perform executable operations comprising: 
monitoring reception of presence messages transmitted by a user-detecting device in the vehicle, the user-detecting device comprising a motion sensor and a radio interface configured to wirelessly transmit presence messages when the motion sensor detects that the vehicle is moving;  
repeatedly wirelessly transmitting notification messages to a server in a network, the notification messages signaling the server that the program code is operational in the mobile device;


            The prior art of record of Zhou et al (US PGPub 2014/0113593 A1) teaches 

a client device comprising monitoring a velocity of the vehicle and electronically locking 

the mobile device lock for preventing user access to the mobile device when the velocity 

of the vehicle is above a predetermined threshold; monitoring user interaction with the 

mobile device and transmitting information associated with the user-detecting device 

and/or the mobile device and/or the program code being operational in the mobile 

device and/or a location and/or speed of the vehicle in the notification messages to the 

server; 
 	           The prior art of record of Jones et al. (US PGPub 2014/0302834 A1) teaches 

a client device comprising receiving a warning message from the server for notifying the 

user of the mobile device that the tampering should be stopped, if the program code 

provides  information in the notification messages an indication that the server uses to 

detect that the user is tampering with the electronic mobile device lock on said mobile 

device.
The Examiner agrees that the prior art of records of Barfield Jr., Zhou et al., and Jones et al., whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the client device “wherein the warning message is 
              Regarding claim 12, the prior art of record of Barfield Jr. (US PGPub 
2015/0213555 A1) teaches a system for preventing tampering of an electronic mobile device lock on a mobile device when a user of the mobile device is driving a vehicle, the system comprising a client application in the mobile device, a user-detecting device and a server: the client application being configured to monitor reception of presence messages transmitted by the user-detecting device in the vehicle, the user-detecting 
             The prior art of record of Zhou et al. (US PGPub 2014/0113593 A1) teaches a system wherein the client application being configured to monitor a velocity of the vehicle and to electronically lock the mobile device for preventing the user to access the mobile device if the velocity of the vehicle is above a predetermined threshold; the client application being configured to monitor user interaction with the mobile device and transmit information associated with the user-detecting device and/or the mobile device and/or the client application being operational in the mobile device and/or a location and/or speed of the vehicle in the notification messages to the server. 
            The prior art of record of Jones et al. (US PGPub 2014/0302834 A1) teaches the 

system wherein the mobile device being configured to receive a warning message from 

the server for notifying the user of the mobile device that the tampering should be 

stopped, if the client application provides information in the notification messages an 

indication that the server uses to detect that the user is tampering with the electronic 

mobile device lock on said mobile device.

 The Examiner agrees that the prior art of records of Barfield Jr., Zhou et al., and Jones et al., whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the system wherein the client device, wherein the mobile device  is configured to receive the warning message, if the client application provides  information in the notification messages that the server uses to detect that the user has turned off the radio interface configured to wirelessly receive presence messages while keeping the mobile device switched on, and/or if the client application provides  information in the notification messages that the server uses to detect that the user attempts to unlock the mobile device, and/or if the server detects on the basis of the information in the notification messages that a distance travelled, estimated using GPS on the mobile device, is lower than expected, and/or if the client application provides  information in the notification messages that the server uses to detect that the user has turned off the user-detecting device, and/or if the client application provides  information in the notification messages that the server uses to detect that the user has tried to disconnect the mobile device from the server and/or user detection device.  This particular claim language as written with and/or is very limiting in scope as it requires the prior art to have all possibilities of the notification messages and combinations thereof both singularly and together as required by the and/or in order to meet it.  No single prior art reference or combination of prior art references have been found to have all of the permutations of the claimed language required by the recitation of and/or. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.